Lewis, Chief Justice
(dissenting) :
I would reverse the judgment of the lower Court and permit the trial of the case in Florence County.
The controling statute [Section 15-7-20(2)] permits the trial of the present action “in the county where the cause or some part thereof arose.” It seems conceded that, at least, some part of the cause of action arose in Florence County. Whether or not policy considerations would favor a trial in Richland County is a legislative matter and not a judicial one. Regardless of this court’s view of the matter, the statute has foreclosed the policy issue by allowing the trial in Florence County.
In view of the clear, plain language of the statute, I would reverse the judgment under appeal and, therefore dissent.
Gregory, J., concurs.